DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/29/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1 and 4-7
Withdrawn claims: 				None
Previously cancelled claims: 		2-3
Newly cancelled claims:			None
Amended claims: 				1 and 5
New claims: 					None
Claims currently under consideration:	1 and 4-7
Currently rejected claims:			1 and 4-7
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US 2008/0292754) in view of Carlson (US 4,133,898) and Nonomura (US 7,306,834), as evidenced by SCBT (“Maltodextrin”, 2010, Santa Cruz Biotechnology (SCBT), https://datasheets.scbt.com/sc-207840.pdf).
Regarding claim 1, Katada teaches an instant food product ([0019]) comprising: dried rice (corresponding to instant rice) ([0026]-[0027]) eatable by being reconstitutable in hot water ([0024]); a solid seasoning (corresponding to dried flavor capsules and dried matrix 
However, Carlson teaches a quick-cooking (column 1, lines 7-9) puffed (corresponding to expanded) (column 2, lines 66-68) dried rice with a bulk specific gravity of about 0.38-0.45 g/ml (corresponding to 0.38-0.45 grams per cubic centimeter) (column 3, lines 10-11) and a final moisture content of about 3-10% by mass (column 3, lines 16-18) which is reconstitutable by adding water with a temperature of 100°C to the rice (column 3, lines 44-46).  Nonomura teaches a heat-insulating container (Abstract) made of foam paper (corresponding to an inner layer and an outer layer made of paper (column 22, lines 33-35) and a middle layer formed of foam (column 4, lines 16-20)) for hot foods (column 7, lines 11-12) such as instant noodles (column 22, lines 29-30).  Nonomura also teaches that the container has a waterline (corresponding to pour mark) that indicates an amount of hot water to be poured into the container (column 13, lines 61-65).
It would have been obvious for a person of ordinary skill in the art to have modified the instant food product of Katada to include the puffed dried rice taught by Carlson.  Since Katada teaches that the instant food product comprises instant rice that is cooked within 10 minutes by adding hot water with a temperature higher than 90°C, but does not teach how to produce a suitable instant rice, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a suitable instant rice.  Since Carlson discloses an instant puffed dried rice having a bulk specific gravity and moisture content which overlaps the claimed bulk specific gravity and moisture content, a selection of an amount within the overlapping ranges renders the claimed bulk specific gravity and moisture content obvious.  Also, since the specific gravity of the rice is about 0.38-0.45 g/ml  and the specific gravity of the solid seasoning (corresponding to the dried matrix capsules made from maltodextrin (Katada [0062])) is 1.60 g/ml, as evidenced by SCBT (page 7, 4th row of columns 3 and 4 in table at the top of the page), the rice is capable of staying over the solid seasoning when the food is reconstituted, thereby rendering the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the container of the instant food product of Katada by using the container taught by Nonomura.  Since Katada teaches that the food is reconstituted using hot water, but does not provide details of the container, a skilled practitioner would be motivated to consult an additional reference such as Nonomura in order to determine a suitable container for the preparation of instant hot foods, thereby rendering the claimed container obvious.
Regarding claim 4, Katada teaches the invention as described above in claim 1, including the solid seasoning contains dried matrix capsules ([0054]) made from maltodextrin ([0062]), which has a specific gravity of 1.60 g/ml, as evidenced by SCBT (page 7, 4th row of columns 3 and 4 in table at the top of the page).  Therefore, the prior art teaches the solid seasoning has a specific gravity larger than the specific gravity of water.  
Regarding claim 5, Katada teaches the invention as described above in claim 4, including the solid seasoning maintains an original shape thereof in the heated water until external force is applied (corresponding to at least some of the flavor is not instantly released during preparation time, but instead during consumption) ([0004]).
Regarding claim 7, Katada teaches the invention as described above in claim 1,including the instant food product further comprises a dried ingredient ([0069]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katada (US 2008/0292754) in view of Carlson (US 4,133,898) and Nonomura (US 7,306,834), as evidenced by SCBT (“Maltodextrin”, 2010, Santa Cruz Biotechnology (SCBT), https://datasheets.scbt.com/sc-207840.pdf), as applied to claim 1 above, and further in view of Sato (JP2001292744; Google translation relied on for citations).
Regarding claim 6, 
However, Sato teaches a solid roux comprising seasonings of curry or stew (page 2, paragraph 10) that is liquid at temperatures equal to or lower than 80°C (page 4, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the instant food product of Katada by including the solid roux taught by Carlson.  Since Katada teaches that the solid seasoning comprises a curry flavouring composition which is liquid at 40°C, but does not provide specific details of the curry flavouring composition, a skilled practitioner would be motivated to consult an additional reference such as Sato in order to determine a suitable flavouring composition, thereby rendering the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1 and 4-7 over Saiki, Morinaga, and Watanabe: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that the Advisory Action issued October 8, 2021 stated that measuring an amount of water within the container is a packaging limitation related to consumer convenience than a limitation related to the nature of the rice composition.  Applicant amended claim 1 to direct it to an instant food product including a combination of the puffed dried rice, solid seasoning, and container having a waterline.  Applicant stated that customer’s convenience is an advantageous property of the claimed instant food product 
However, in the new grounds of rejection, present claim 1 is taught by Katada, Carlson, and Nonomura, wherein the claimed container is taught by Nonomura while the instant food comprising the puffed dried rice is taught by Katada and Carlson.  Therefore, the current prior art teaches the features of the combination of the puffed dried rice, solid seasoning, and container having a waterline while Saeki no longer serves as a reference.
Applicant argued that Saeki does not teach or suggest that a visible water surface with a rice having a bulk specific gravity of 0.43-0.53 g/mL as recited in claim 1 and that Saeki teaches away from puffed dried rice having this level of bulk specific gravity.  Applicant stated that, since present claim 1 requires a container having a waterline, those skilled in the art would be concerned about the amount of rice present at the surface of the water, which would prevent visibility of the waterline.  Applicant argued that since Saeki does not disclose any advantages of reducing a bulk specific gravity from 0.55 g/ml, there is no reason for those skilled in the art to do so (Applicant’s Remarks, page 5, paragraph 2- page 6, paragraph 2).  Applicant stated that the Morinaga and Watanabe references do not teach a dried rice having the claimed bulk specific gravity and therefore, do not remedy the deficiencies of Saeki (Applicant’s Remarks, page 6, paragraph 5-page 7, paragraph 1).
However, in the new grounds of rejection, the Carlson reference teaches puffed dried rice having a bulk specific gravity of about 0.38-0.45 g/ml (column 3, lines 10-11), which overlaps the claimed bulk specific gravity.  Since Carlson discloses a puffed dried rice with a bulk specific gravity that overlaps the claimed bulk specific gravity, the selection 
Applicant amended claim 5 to require the solid seasoning to maintain an original shape in heated water until external force is applied.  Applicant argued that the Watanabe reference cited for claim 5 is directed to a roux in flake or granule form which disperses quickly and dissolves in hot water.  Applicant stated that those skilled in the art would recognize that at least a significant portion of the disclosed roux would dissolve in the hot water so that the original shape of the roux cannot be maintained (Applicant’s Remarks, page 6, paragraph 3).
However, in the new grounds of rejection, the features of claim 5 are taught by Katada, Carlson, and Nonomura, while Watanabe no longer serves as prior art.  Katada teaches that the solid seasoning maintains an original shape thereof in the heated water until external force is applied (corresponding to at least some of the flavor is not instantly released during preparation time, but instead during consumption) ([0004]), thereby rendering claim 5 obvious.  Since all features of the present claims are taught by newly-cited prior art references, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791